In the amended petition, the petitioner, in effect, admitted that on May 9, 2007, he violated a prior oral directive given to him by First Deputy Chief Orr of the Huntington Community First Aid Squad (hereinafter the squad) on April 18, 2007, temporarily suspending him from acting as a “crew chief.” As a consequence of the petitioner’s actions on May 9, 2007, the petitioner was charged by letter dated May 18, 2007, inter alia, with insubordination. After a hearing, the respondent made a determination to suspend the petitioner for 60 days and permanently remove him as a “crew chief.” The determination had a rational basis, was neither arbitrary nor capricious, and was not affected by an error of law (see Matter of Scherbyn v Wayne-Finger Lakes Bd. of Coop. Educ. Servs., 77 NY2d 753, 757-758 [1991]; Matter of Gundrum v Ambach, 55 NY2d 872, 873 [1982]). Accordingly, the Supreme Court properly, denied the amended petition and dismissed the proceeding.
The petitioner’s remaining contentions are either without merit or not properly before this Court. Fisher, J.E, Miller, Eng and Hall, JJ., concur.